Citation Nr: 0121852	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of August 12, 1999, the Board denied the 
veteran's claim of entitlement to TDIU.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which, upon a joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision and remanded the matter to the 
Board for further proceedings.  An Order of Court in December 
2000 stated that the Board's decision failed to address the 
issue of entitlement to service connection for a mental 
disorder as secondary to right upper extremity disabilities.

REMAND

The joint motion of the parties before the Court indicated 
that the Board should not decide the issue of entitlement to 
TDIU prior to further VA action with regard to the secondary 
service connection issue.

At a personal hearing before the undersigned in July 1997, 
the veteran raised an issue of entitlement to service 
connection for a mental disorder as secondary to service 
connected right upper extremity disabilities.  He testified 
that he was receiving disability benefits from the Social 
Security Administration (SSA) due to a mental disorder.  
Subsequently, the veteran's SSA records were obtained, which 
showed that, in January 1983, an administrative law judge 
(ALJ) of SSA found that the veteran had been disabled for SSA 
purposes since November 1981 by a dementia-type organic brain 
syndrome.  The ALJ also found that the veteran's physical 
condition did not restrict him from performing work activity 
which he had performed in the past.  A rating decision in May 
1999 denied entitlement to service connection for a mental 
disorder as secondary to right upper extremity disabilities.  
In June 1999, the veteran, through his representative,  
disagreed with that determination.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the secondary 
service connection issue.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet.App. 238 (1999).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should determine whether notice 
to the veteran or assistance to the 
veteran is required by the VCAA with 
regard to the issue of entitlement to 
TDIU, currently in appellate status, 
or with regard to the secondary 
service connection issue and, if so, 
take appropriate action.

2. The RO should then take appropriate 
action, including issuance of a 
statement of the case, on the appeal 
initiated by the veteran from the 
rating decision which addressed 
entitlement to service connection for 
a mental disorder as secondary to 
right upper extremity disabilities.  
The veteran and his representative 
should be clearly advised of the need 
to file a timely substantive appeal if 
the veteran wishes to complete appeals 
from that determination.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to TDIU may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case on all issues in appellate status and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
comply with the Court's holding in Manlincon and to assist 
the veteran.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




